DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8, 10-12, 14, 16, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 5,804,270) in view of Daroux et al. (US 6,207,271), Suter et al. (US 2015/0336726) and Xie et al. (CN 104476889).
Regarding claim 1, Kawamura teaches a collapsible tube to be filled with contends such as foods, cosmetics and pharmaceuticals (“a collapsible tube container”) (Col. 1, Lines 9-11). The tube includes a head and a cylindrical body formed from a polyolefin resin (Col. 2, Lines 30-32). The body (“a multilayer film”) particularly includes an inner layer of a polyolefin resin film (“sealant layer”), an intermediate barrier layer such as an aluminum foil, and an outer layer of a polyolefin resin (“printable film layer”) (Col. 6, Lines 27-36). The intermediate barrier layer may be formed of composite layer of two or more films (Col. 6, Lines 42-44). Kawamura additionally teaches the polyolefin resins for the inner and outer layers may include LLDPE, MDPE, HDPE and mixtures thereof (“printable film layer comprising at least one layer having a blend of at least two polyethylene polymers selected from MDPE, HDPE and LLDPE”) (Col. 3, Lines 27-37; Col. 6, Lines 14-36). 
Kawamura is silent with respect to the tube body intermediate layer further including a first co-extruded bond layer, a first aluminum layer, a second mono-extruded bond layer, a second aluminum layer, and a third co-extruded bond layer in sequential order. However, as discussed above, Kawamura appreciates the intermediate layer as being a composite film with 2 or more layers. 
Daroux teaches a flexible laminate packaging (Col. 1, Lines 9-11). The packaging includes a first self-sealing layer, a first metallic foil layer, an intermediate separation layer, a second metallic foil layer, and a second self-sealing layer in that order (Col. 2, Lines 1-16; Fig. 3A). The metallic foil layers may be formed from aluminum and may have thicknesses of between 5 and 12 microns (“first and second aluminum layers”) (Col. 3, Line 65-Col. 4, Line 10). The metallic foil layers act as barrier layers and are provided as separate layers in order to prevent defects from occurring in the individual metal foil layers (Col. 3, Lines 35-58). The intermediate separation layer may be formed from a film or a resinous layer which has adhesive-like properties to the metallic foils (“second mono-extruded bond layer”) (Col. 4, Lines 11-33). The first and second self-sealing layers may be formed from any mono, co-extruded or laminated material that is electrically insulating including materials such as polyethylene (Col. 4, Lines 48-65).
Suter teaches a laminate comprising aluminum foil, a base film and a sealing layer (Pg. 1, Paragraph [0001]). The base film and the sealing layers may both comprise polyethylene (Pg. 4, Paragraph [0029] & [Pg. 5, Paragraph [0036]). The aluminum foil layers are bonded to the outer layers by means of an adhesive, which may be an ethylene acrylic acid (EAA) or an ethylene meth acrylic acid (EMAA) (Pg. 5, Pargraph [0035]). Additionally, a compatibility layer may be provided in order to improve layer cohesion between two layers with distinct compositions and may be formed from LLDPE (Pg. 5, Paragraph [0033]-[0034]; Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the intermediate layer of Kawamura, which acts as a barrier layer between inner and outer polyolefin layers and may be a composite film of two or more layers, such that the composite layer is formed from two metal foil layers which have thicknesses of 5 to 12 microns (“first and second aluminum layers independently having a thickness in the range of 9 to 20 microns”) with a separation layer (“second mono-extruded bond layer”) between the two in order to adhere the foil layers together in order to act as a barrier layer and in order to prevent defects from occurring in the foils as taught by Daroux. Additionally it would have been obvious to form the tube of Kawamura such that a compatibility layer and an adhesive layer is formed between the inner and outer layers and the metallic foil layers in order to adhere the layers together which have differing chemical compositions, as taught by Suter. Ultimately the combination of Kawamura in view of Daroux and Suter teaches the resulting structure of inner layer (“printable film layer”), compatibility layer/adhesive layer (“first co-extruded bond layer”), aluminum foil (“first aluminum layer”), separation layer (“second mono-extruded bond layer”), aluminum foil (“second aluminum layer”), compatibility layer/adhesive layer (“third co-extruded bond layer”), outer layer (“sealant layer”).
Kawamura is additionally silent with respect to the inner layer being a multilayer film.
Xie teaches a PE film with better heat sealing performance, stiffness and flexibility (Paragraph [0005]). The film includes a corona layer, an intermediate layer and an inner layer 9Paragraph [0008]). Each of the layers includes a combination of polyethylenes (Paragraph [0009]-[0011]). 
Therefore it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the inner and outer layers of Kawamura such that they are formed from the multilayer PE films of Xie which provide better heat sealing performance, stiffness and flexibility. 
As discussed above, Kawamura includes two aluminum foil layers and a separation layer as taught by Daroux such that the separation layer has adhering properties to the metallic foil layers. Furthermore, as discussed above, Suter teaches the adhesion layer adjacent to the aluminum foil layer as being formed from EAA or EMAA (“the second mono-extruded bond layer consists of EAA or EMAA which is adjacent to the first and the second aluminum layers”).
Regarding claim 3, Kawamura teaches the tubes as discussed above with respect to claim 1. As discussed above, the inner and outer layers are formed from the films of Xie which include a corona layer, an intermediate layer and an inner layer (“printable film layer comprises 3-7 layers”). 
Regarding claim 4, Kawamura teaches the tubes as discussed above with respect to claim 1. As discussed above, the inner and outer layers are formed from the films of Xie which each include a combination of polyethylenes. Additionally, each of the layers may be formed without a colorant master batch such that the claim reads on each layer having 0% of a colorant master batch.
Regarding claim 8, Kawamura teaches the tubes as discussed above with respect to claim 4. As discussed above, the inner and outer layers are formed from the films of Xie. Xie further teaches the intermediate layer as being formed from MDPE, LLDPE and LDPE (Paragraph [0036]). The MDPE is provided in order to better stiffness and flexibility to the film and the LLDPE is provided in order to additionally have better strength and flexibility (Paragraph [0036]). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the contents of MDPE and LLDPE in the intermediate layer in order to optimize the strength, stiffness and the flexibility of the self-sealing layers, including having them in the range of 70:30 to 30:70 as required by claim 8. 
Regarding claims 10-12, Kawamura teaches the tubes as discussed above with respect to claim 1. As discussed above, the inner and outer layers are formed from the films of Xie which includes three layers formed from a combination of polyethylenes. 
Regarding claim 14, Kawamura teaches the tubes as discussed above with respect to claim 12. As discussed above, the inner and outer layers are formed from the films of Xie. Xie further teaches the corona layer as being formed from 60 to 80 parts by weight of mLLDPE and 20 to 40 parts by weight of MDPE (Paragraph [0034]). The inner layer may be formed from 55 to 75 parts by weight of mLLDPE and 20 to 35 parts by weight of MDPE (Paragraph [0032]). Each of the ranges overlaps with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 16, Kawamura teaches the tubes as discussed above with respect to claim 12. As discussed above, the inner and outer layers are formed from the films of Xie. Xie further teaches the intermediate layer as being formed from MDPE, LLDPE and LDPE (Paragraph [0036]). The MDPE is provided in order to better stiffness and flexibility to the film and the LLDPE is provided in order to additionally have better strength and flexibility (Paragraph [0036]). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the contents of MDPE and LLDPE in the intermediate layer in order to optimize the strength, stiffness and the flexibility of the self-sealing layers, including having them in the range of 70:30 to 30:70 as required by claim 16.
Regarding claims 21 and 23, Daroux teaches the laminate as discussed above with respect to claim 1. As discussed above, a compatibility layer and an adhesion layer is provided between inner and outer layers and the metallic foil layers in order to adhere the two layers together which have differing chemical compositions. Furthermore, as illustrated in figure 1 of Suter, the compatibility layer, which is formed from LLDPE, is located closer to the base layer (“secondary layer in contact with the printable film layer/sealant layer”) and the adhesion layer, formed from EAA or EMAA, is located closer to the aluminum foil layer (“primary layer selected from the group consisting of EAA and EMAA located adjacent to the first/second aluminum layer”).

Claims 5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 5,804,270) in view of Daroux et al. (US 6,207,271), Suter et al. (US 2015/0336726) and Xie et al. (CN 104476889) as applied to claim 4 above, and further in view of Banerjee (US 2018/0079124).
Regarding claim 5, Kawamura teaches the tubes as discussed above with respect to claim 4. As discussed above, the inner and outer layers are formed from the films of Xie. Xie further teaches the corona layer as being formed from 60 to 80 parts by weight of mLLDPE and 20 to 40 parts by weight of MDPE (Paragraph [0034]). The inner layer may be formed from 55 to 75 parts by weight of mLLDPE and 20 to 35 parts by weight of MDPE and may further include 5 to 10 parts by weight of a white master batch in the range of 5 to 10 parts by weight (Paragraph [0032] & [0014]). Each of the ranges overlaps with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Xie is silent with respect to the corona layer further including 10 parts by weight of a white master batch. 
Banerjee teaches a barrier laminate which have a mat finish (Pg. 1, Paragraph [0001]). The laminate includes a top printable layer which includes a polypropylene, HDPE and a colorant (Pg. 2, Paragraph [0025]). The colorant may be a titanium dioxide and may be included in an amount ranging from 5 to 10 parts by weight in order to impart color to the printable layer (Pg. 1, Paragraph [0031] & [0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the corona layer of Xie such that the layer further includes 5 to 10 parts by weight of titanium dioxide in order to impart color to the corona layer as taught by Banerjee. 
Regarding claims 18-20, Kawamura teaches the tubes as discussed above with respect to claim 4. Xie further teaches the white master batch being formed from titanium dioxide in a content of 50 wt% to 70 wt% (Paragraph [0015]). 
Xie is silent with respect to the titanium dioxide having a particle size of 1 to 20 microns. 
Banerjee teaches the laminates as discussed above with respect to claim 5 in which the printable layer includes titanium dioxide in a particle size of 10 to 30 microns in or der to impart color to the printable layer (Pg. 3, Paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the white master batch with titanium dioxide particles having a particle size of 10 to 30 microns in order to impart color to the various layers as taught by Banerjee. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 5,804,270) in view of Daroux et al. (US 6,207,271), Suter et al. (US 2015/0336726) and Xie et al. (CN 104476889) as applied to claim 4 above, and further in view of Davisson et al. (US 6,533,877).
Regarding claim 24, Kawamura teaches the tubes as discussed above with respect to claim 1.
Kawamura is silent with respect to the iron content being between 0.6% and 1.0%, the silicon content being between 0.5% and 0.9% and the foil being soft annealed.
Davisson teaches an aluminum alloy having high strength (Col. 1, Lines 11-14). The foils are soft annealed in order to impart dead fold characteristics and ensuring adequate wettability (Col. 1, Line 64-Col. 2, Line 8). The foils also include iron in a content of 0.1% to 0.7% and silicon in a content of 0.05% to 0.6% in order to influence the surface quality and the strength of the foil (Col. 4, Lines 33-63). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the foils of Kawamura such that they are soft annealed in order to ensure wettability and have iron and silicon contents of 0.1% to 0.7% and 0.05% to 0.6% in order to influence the surface quality and the strength of the foil as taught by Davisson.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 5,804,270) in view of Daroux et al. (US 6,207,271), Suter et al. (US 2015/0336726) and Xie et al. (CN 104476889).
Regarding claim 25, Kawamura teaches a collapsible tube to be filled with contends such as foods, cosmetics and pharmaceuticals (“a collapsible tube container”) (Col. 1, Lines 9-11). The tube includes a head and a cylindrical body formed from a polyolefin resin (Col. 2, Lines 30-32). The body (“a multilayer film”) particularly includes an inner layer of a polyolefin resin film (“sealant layer”), an intermediate barrier layer such as an aluminum foil, and an outer layer of a polyolefin resin (“printable film layer”) (Col. 6, Lines 27-36). The intermediate barrier layer may be formed of composite layer of two or more films (Col. 6, Lines 42-44). Kawamura additionally teaches the polyolefin resins for the inner and outer layers may include LLDPE, MDPE, HDPE and mixtures thereof (“printable film layer comprising at least one layer having a blend of at least two polyethylene polymers selected from MDPE, HDPE and LLDPE”) (Col. 3, Lines 27-37; Col. 6, Lines 14-36). 
Kawamura is silent with respect to the tube body intermediate layer further including a first co-extruded bond layer, a first aluminum layer, a second mono-extruded bond layer, a second aluminum layer, and a third co-extruded bond layer in sequential order. However, as discussed above, Kawamura appreciates the intermediate layer as being a composite film with 2 or more layers. 
Daroux teaches a flexible laminate packaging (Col. 1, Lines 9-11). The packaging includes a first self-sealing layer, a first metallic foil layer, an intermediate separation layer, a second metallic foil layer, and a second self-sealing layer in that order (Col. 2, Lines 1-16; Fig. 3A). The metallic foil layers may be formed from aluminum and may have thicknesses of between 5 and 12 microns (“first and second aluminum layers”) (Col. 3, Line 65-Col. 4, Line 10). The metallic foil layers act as barrier layers and are provided as separate layers in order to prevent defects from occurring in the individual metal foil layers (Col. 3, Lines 35-58). The intermediate separation layer may be formed from a film or a resinous layer which has adhesive-like properties to the metallic foils and may have a thickness in the range of 2 to 100 microns  (“second mono-extruded bond layer”) (Col. 4, Lines 11-35). The first and second self-sealing layers may be formed from any mono, co-extruded or laminated material that is electrically insulating including materials such as polyethylene (Col. 4, Lines 48-65).
Suter teaches a laminate comprising aluminum foil, a base film and a sealing layer (Pg. 1, Paragraph [0001]). The base film and the sealing layers may both comprise polyethylene and the outer base layers preferably have a thickness in the range of 50 to 250 microns (Base layer) and 10 to 100 microns (sealant layer) (Pg. 4, Paragraph [0029] & [Pg. 5, Paragraph [0036]). The aluminum foil layers are bonded to the outer layers by means of an adhesive, which may be an ethylene acrylic acid (EAA) or an ethylene meth acrylic acid (EMAA) (Pg. 5, Pargraph [0035]). Additionally, a compatibility layer may be provided in order to improve layer cohesion between two layers with distinct compositions and may be formed from LLDPE (Pg. 5, Paragraph [0033]-[0034]; Fig. 1). The thickness of the compatibility layer is 15 to 60 microns and the thickness of the adhesive layer is 10 to 50 microns resulting in a total thickness from 25 to 110 microns (Pg. 5, Paragraph [0034]-[0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the intermediate layer of Kawamura, which acts as a barrier layer between inner and outer polyolefin layers and may be a composite film of two or more layers, such that the composite layer is formed from two metal foil layers which have thicknesses of 5 to 12 microns (“first and second aluminum layers independently having a thickness in the range of 9 to 20 microns”) with a separation layer having a thickness in the range of 2 to 100 microns (“second mono-extruded bond layer”) between the two in order to adhere the foil layers together in order to act as a barrier layer and in order to prevent defects from occurring in the foils as taught by Daroux. Additionally it would have been obvious to form the tube of Kawamura such that a compatibility layer and an adhesive layer, having a total thickness in the range of 25 to 110 microns, is formed between the inner and outer layers and the metallic foil layers in order to adhere the layers together which have differing chemical compositions, as taught by Suter. Ultimately the combination of Kawamura in view of Daroux and Suter teaches the resulting structure of inner layer (“printable film layer”), compatibility layer/adhesive layer (“first co-extruded bond layer”), aluminum foil (“first aluminum layer”), separation layer (“second mono-extruded bond layer”), aluminum foil (“second aluminum layer”), compatibility layer/adhesive layer (“third co-extruded bond layer”), outer layer (“sealant layer”). Furthermore, it would have been obvious to form the inner and outer layers of Kawamura such that they having thicknesses in the range of 50 to 250 microns and 10 to 100 microns as taught by the base and sealant layers of Suter which also teaches a tube for storing pharmaceuticals (Pg. 1, Paragraph [0004]). 
Kawamura is additionally silent with respect to the inner layer being a multilayer film.
Xie teaches a PE film with better heat sealing performance, stiffness and flexibility (Paragraph [0005]). The film includes a corona layer, an intermediate layer and an inner layer 9Paragraph [0008]). Each of the layers includes a combination of polyethylenes (Paragraph [0009]-[0011]). 
Therefore it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the inner and outer layers of Kawamura such that they are formed from the multilayer PE films of Xie which provide better heat sealing performance, stiffness and flexibility. 
As discussed above, Kawamura includes two aluminum foil layers and a separation layer as taught by Daroux such that the separation layer has adhering properties to the metallic foil layers. Furthermore, as discussed above, Suter teaches the adhesion layer adjacent to the aluminum foil layer as being formed from EAA or EMAA (“the second mono-extruded bond layer consists of EAA or EMAA which is adjacent to the first and the second aluminum layers”).

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
On pages 9-16, applicant argues that none of the cited references teaches each of the limitations required by claim 1. 
Regarding Kawamura, applicant argues that Kawamura is mainly directed towards the structure of the head of the tube for providing the various improved properties including barrier properties, heat bondability, strength, etc. Applicant further argues that the teaching of Kawamura having the intermediate layer being a composite layer cannot be construed as being a layer with two aluminum layers as required by claim 1. Additionally, applicant calls out example 6 of Kawamura teaching a aluminum foil layer with a thickness of 150 microns which is significantly greater than that described by the instant claim. 
Regarding Daroux, applicant argues that Daroux is directed towards a flexible packaging for an electrochemical device and not a collapsible tube. Furthermore, Daroux fails to teach the specific use of EAA or EMAA for the intermediate separation layer and is instead directed to a generic polymeric material. Additionally, applicant argues that the preferred materials for the separation layer are Mylar and biaxially oriented PET and the sealant layer is preferably Surlyn or Nucrel materials and not MDPE, HDPE or LLDPE as required by the claim. 
Regarding Suter, applicant argues that Suter is only directed towards a multilayer film for a tube container with a single aluminum layer as compared to the instant application which requires two aluminum layers. Furthermore, applicant argues that Suter fails to teach the use of EAA or EMAA between two aluminum layers. 
Lastly, regarding Xie, applicant argues that Xie fails to teach the use of aluminum layers and fails to teach the printable film layer including a layer having a blend of two polyethylene polymers including MDPE, HDPE and LLDPE. 
The examiner firstly recognizes that none of the cited references alone teaches each and every limitation of independent claim 1. However, the combination of references renders each limitation as obvious. As discussed in the rejection above, Kawamura teaches a collapsible tube with a head, and more directly related to the present invention a body formed from a multilayer film. The film is formed from an inner layer and an outer layer with an intermediate layer between the two. The examiner notes that the inner and outer layers are comparable to the printable film layer and the sealant layer of the instant invention. Additionally, the intermediate layer is taught to be a composite layer formed from two or more different films (See Rejection Above). One of ordinary skill in the art would appreciate that the term composite film would encompass any combination of two or more different films formed from different materials. Additionally, the use of aluminum in these composite films is appreciated by Kawamura as providing rigidity and improving barrier properties (Col. 6, Lines 42-49). Additionally, the inner and outer layers are formed from polyolefins including LLDPE, MDPE, HDPE and mixtures thereof (Col. 3, Lines 27-37; Col. 6, Lines 14-36). As such, the inner and outer layers may be formed with a layer having a mixture of LLDPE, MDPE and/or HDPE. 
Kawamura, therefore, teaches the limitations of “A collapsible tube container formed from a multilayer film laminate comprising: a printable film layer comprising at least one layer having a blend of at least two polyethylene polymers selected from MDPE, HDPE and LLDPE and a sealant layer. 
The rejection then turns to the prior art references of Daroux and Suter in order to teach the limitations regarding the first co-extruded bond layer, the first aluminum layer, the second mon-extruded bond layer, the second aluminum layer and the third co-extruded bond layer. 
As discussed above, Kawamura appreciates the intermediate layer being a composite film formed from two or more layers, one of which may be aluminum providing rigidity and barrier properties. Daroux teaches a composite intermediate layer, similar to that of Kawamura, between two polymer self sealing layers. The composite intermediate layer is composed of two metal foil layers, which are preferably aluminum with thicknesses between 5 and 12 microns, with a separation layer between the two (See Fig. 3B of Daroux). As discussed in the rejection above, the metal foil layers act as barrier layers which overlaps with the use of aluminum in the intermediate layer of Kawamura. Additionally, they are provided as two separate layers in order to prevent defects from occurring to the individual metal foils. Furthermore, the separation layer is provided between the two metal foils to couple them together by being formed from a material which has adhesive like properties to the two metal foils. Although Kawamura and Daroux are directed towards separate fields of endeavor, they both teach the use of materials for providing sealing and barrier properties while utilizing overlapping materials including polyolefins and aluminum foils. Therefore, Kawamura and Daroux teach each of the layers with the exception of the first and third co-extruded bond layers.
To which the rejection turns to Suter, which teaches an adhesive layer and a compatibility layer for providing excellent adhesion between two dissimilar materials, including aluminum and polyolefins, which are taught by both Kawamura and Daroux above. The adhesive layers may be formed from EAA or EMAA and is located directly next to the aluminum layer and one of ordinary skill in the art would appreciate that this configuration results in EAA and EMAA having adhesive like properties to the aluminum in Daroux. Ultimately, Suter teaches the use of a two layer structure which is equivalent to the first and third co-extruded bond layers of the instant invention. Suter additionally teaches it would be beneficial to use EAA and EMAA in the separation layer in order to couple the two metal layers together. As such, now the combination teaches each of the limitations of claim 1 with the exception of the printable film layer being a multilayer film, which is taught by Xie in the rejection above in order to provide better heat sealing performance, stiffness and flexibility. 
In summary, the examiner recognizes that not every reference in the rejection above teaches the use of an aluminum layer, or two aluminum layers. However, the combination as used together teaches the multilayer film having two aluminum foil layers with the appropriate thickness and having each of the bond layers in order to appropriately bond each of the aluminum layers and the inner and outer layers. Each of the references provides overlapping use of materials including polyolefins and metal foils. Furthermore, with respect to applicant’s arguments regarding the various preferred embodiments and materials, the examiner notes that these embodiments were not relied upon in the rejection above and each of the references provides general teachings and motivations in the rejection above. MPEP 2123 II. teaches (Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442,169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554,31 USPQ2d 1130, 1132 (Fed. Cir. 1994)).
Ultimately, the combination as discussed above teaches each limitation of claim 1 and the current rejection is made FINAL. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783